Citation Nr: 0914096	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for degenerative disc disease of the lumbar spine 
with right sciatica.

2.  Entitlement to a total disability rating for compensation 
based upon  individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to TDIU.  Subsequently, a September 2006 rating 
decision denied entitlement to a disability rating in excess 
of 60 percent for the Veteran service-connected degenerative 
disc disease of the lumbar spine.  

In May 2007, a hearing was held before the undersigned Acting 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in August 2007, when 
it was remanded for additional development which has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar 
spine is manifested by:  forward flexion to 50 degrees, with 
pain beginning at 30 degrees; extension to 20 degrees; 
lateral flexion to 10 degrees, bilaterally; rotation to 20 
degrees bilaterally; radiology evidence of disc bulging at 
L3-4, L4-5, and L5-S1; and complaints of pain and discomfort.

2.  The Veteran's degenerative disc disease of the lumbar 
spine is not manifested by:  ankylosis, vertebral fracture, 
or incapacitating episodes requiring prescribed bedrest.  

3.  The Veteran is service-connected for: degenerative disc 
disease of the lumbar spine at a 60 percent disability rating 
and a skin disorder of the feet at a noncompensable (0%) 
disability rating.  His combined rating is 60 percent.

4.  The Veteran has a high school education and was trained 
as a truck and bus driver.  

5.  The Veteran is not able to secure and follow 
substantially gainful employment as a result of his service 
connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent disability rating for degenerative disc disease of 
rhe lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5003, 
5243 (2008).

2.  The criteria for a grant of TDIU have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was provided notice in letters dated 
April 2002, September 2004, and September 2006.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran was provided this notice 
in a letter dated October 2007

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  This notice was provided the Veteran in the 
letter dated October 2007.  

The duty to assist can include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Veteran has been accorded several VA Compensation and 
Pension examinations with respect to the severity of his 
service-connected lumbar spine disability and its impact on 
his employability.  Additionally, there is no outstanding 
evidence related to his claims for an increased disability 
rating or TDIU, to be obtained, either by VA or the veteran.  
The Veteran has not indicated to VA that any additional 
information relevant to his claims exists.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; private medial treatment records; private 
examination reports; Social Security records; VA medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
Veteran's claims for an increased disability rating for his 
service-connected degenerative disc disease as well as his 
claim for TDIU.  

II.  Increased Disability Rating for Lumbar Spine

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Service connection is in effect for degenerative disc disease 
of the lumbar spine.  A 60 percent disability rating has been 
assigned for this disability effective from May 1997 under 
Diagnostic Code 5293.  Degenerative disc disease was rated 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
The Rating Schedule in effect at the time that the 60 percent 
disability rating was assigned, provided for a noncompensable 
rating for postoperative, cured intervertebral disc syndrome.  
A 10 percent rating was warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent rating 
contemplated moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).  The Rating Schedule 
also provided for 100 percent disability ratings for 
residuals of a fractured vertebra with spinal cord 
involvement or complete bony fixation (ankylosis) of the 
spine at an unfavorable angle.  38 C.F.R. § 4.71, Diagnostic 
Codes 5285, 5286 (effective before September 26, 2003).  The 
Board notes that in all of the medical evidence of record 
there is no evidence showing any vertebral fracture with 
spinal cord involvement or ankylosis of the spine.  As such, 
consideration of the Veteran's service-connected low back 
disability was never warranted under these Diagnostic Codes.  

The Veteran's claim for a increased disability rating for his 
service-connected degenerative disc disease was received 
August 2004.  This is subsequent to the change in regulations 
related to the rating of spine disabilities.  The criteria 
for rating intervertebral disc disease were revised effective 
September 23, 2002, and the remaining spinal regulations were 
amended effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for all disabilities, diseases, and injuries 
of the spine under Diagnostic Codes 5235 to 5243, unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The disability 
ratings for the spine are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2008).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2008).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2008).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2008).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2008).  The medical 
evidence in the present case is substantial.  However, review 
of the medical evidence of record does not reveal that the 
veteran has ever had any incapacitating episodes that 
required bed rest prescribed by a physician and treatment by 
a physician.  As such, rating the Veteran's intervertebral 
disc syndrome based on incapacitating episodes is not 
warranted.  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In September 1999, a VA Compensation and Pension examination 
of the Veteran was conducted.  He complained of chronic low 
back pain with weakness and stiffness.  He did not indicate 
the use of crutches or a brace, but did indicate occasional 
use of a cane.  Physical examination revealed lumbar muscle 
tightness and a slight decrease in motor strength of the 
right leg.  Range of motion testing of the lumbosacral spine 
revealed:  flexion to 7 degrees with pain radiating down his 
right leg; extension to 10 degrees; lateral flexion to 20 
degrees, bilaterally; and rotation to 25 degrees, 
bilaterally.  Accompanying magnetic resonance imaging (MRI) 
examination report confirmed intervertebral disc degeration 
at L4-5, and L5-S1.  

A private medical examination of the Veteran was conducted in 
September 2003.  The examination report indicated that the 
Veteran had had a recent, post-service, motor vehicle 
accident.  He reported back pain which radiated down his 
right leg, along with difficulty bending, lifting, walking, 
and twisting.  Physical examination revealed tenderness and 
spasm of the lumbar paravertebral muscles.  Point tenderness 
at L4-5 and L5-S1 was specifically noted.  Range of motion 
testing of the lumbosacral spine revealed:  flexion to 40 
degrees; extension to 10 degrees; and, lateral flexion 
(bending) to 10 degrees, bilaterally.  

In September 2006, another VA Compensation and Pension 
examination of the Veteran was conducted.  He complained of 
low back pain which radiated down his right leg.  He reported 
4 days of bed rest for back pain in the past month, but that 
this was not under physician's orders.  He indicated an 
ability to walk about a quarter of a mile and that he did not 
use any aids or devices.   Physical examination revealed 
normal posture and gait.  The Veteran reported tingling and 
decreased sensation in the right leg all the way down to his 
foot.  Range of motion testing of the thoracolumbar spine 
revealed:  flexion to 60 degrees with pain beginning at 40 
degrees; extension to 25 degrees with pain beginning at 20 
degrees; right lateral flexion to 15 degrees; left lateral 
flexion to 20 degrees; right rotation to 15 degrees; and left 
rotation to 20 degrees.  The accompanying MRI examination 
report confirmed intervertebral disc disease at L3-4, L4-5, 
and L5-S1.  

In May 2007, another private examination of the Veteran was 
conducted.  He complained of low back pain with radiation 
into his right leg.  Range of motion testing of the 
thoracolumbar spine revealed:  forward flexion to 27 degrees; 
extension to13 degrees; lateral flexion to 8 degrees, 
bilaterally; and rotation to 14 degrees on the right and 12 
degrees on the left.  

In March 2008, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported that he stayed in bed approximately 60 percent of 
the time, and was unable to walk more than a few yards with 
the use of a cane.  He did not indicate that bed rest was 
prescribed by a physician.  His gait was antalgic.  No 
ankylosis of the spine was indicated.  Range of motion 
testing of the thoracolumbar spine revealed:  forward flexion 
to 50 degrees, with pain beginning at 30 degrees; extension 
to 20 degrees; lateral flexion to 10 degrees, bilaterally; 
rotation to 20 degrees bilaterally.  Again MRI evidence 
revealed evidence of intervertebral disc bulging at L3-4, L4-
5, and L5-S1.  

As noted above, the Veteran's claim for a increased 
disability rating for his service-connected degenerative disc 
disease was received August 2004.  Accordingly, only the 
current rating criteria are for consideration in rating his 
service-connected lumbar degenerative disc disease.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 60 percent for the 
Veteran's service-connected degenerative disc disease.  In 
order to warrant a rating in excess of 50 percent under the 
current rating criteria, the Veteran's service-connected 
lumbar spine disability would have to be manifest by 
unfavorable ankylosis of the entire spine, which is not shown 
by the evidence of record.   38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(effective from September 26, 2003).  Accordingly, a 
disability rating in excess of 60 percent for the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine must be denied.  

Finally, in reaching this decision the Board has resolved all 
reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

The Veteran claims that his service-connected degenerative 
disc disease of the lumbar spine renders him unemployable.  

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria provide for a total rating when there is a single 
disability or a combination of disabilities that result in a 
100 percent schedular evaluation.  Subjective criteria 
provide for a TDIU when, due to service-connected disability, 
a veteran is unable to secure or follow a substantially 
gainful occupation, and has a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

The veteran is service-connected for degenerative disc 
disease of the lumbar spine at a 60 percent disability rating 
and a skin disorder of the feet at a noncompensable (0%) 
disability rating.  His combined rating is 60 percent.  While 
the Veteran has more than one service-connected disability, 
his back disability alone is rated as being 60 percent 
disabling.  As such, he meets the criteria of having a single 
service-connected disability at a 60 percent disability 
rating.  38 C.F.R. § 4.16(a).  

The evidence of record establishes that the Veteran has a 
high school education and was trained as a truck and bus 
driver.  The evidence of record also reveals that the Veteran 
has severe cardiovascular disease.  A December 2001 letter 
from a VA physician indicates that the Veteran's nonservice 
connected cardiovascular disease rendered him unable to work.  
This is confirmed in a January 2004 disability determination 
from the Social Security Administration (SSA) which indicates 
that the Veteran is disabled and that the primary diagnosis 
is "cardiomyopathy."  

Despite the Veteran's nonservice connected cardiovascular 
disease, he is service-connected for degenerative disc 
disease at a 60 percent disability rating.  His service-
connected low back disorder is shown to be severe.  The 
question in this case is whether the service-connected low 
back disorder alone renders the Veteran unemployable.  

The medical opinion expressed in the May 2007 private 
examination report is that the Veteran is unable to work as a 
result of symptoms of pain and limited range of motion 
resulting from his service-connected degenerative disc 
disease.

The medical opinion expressed in the recent, March 2008, VA 
Compensation and Pension examination is also that the 
Veteran's service-connected degenerative disc disease renders 
him unable to sustain gainful employment.  

Even though the Veteran has severe cardiovascular disease, 
the medical evidence of record establishes that the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine alone would render him unemployable.  This is supported 
by two medical opinions, one from a private physician, and 
one from a VA physician.  Moreover, while the January 2004 
SSA disability decision indicates a primary diagnosis of 
cardiovascular disease, a secondary diagnosis of "back 
disorder (disc)" is also indicated.

The evidence of record establishes that the Veteran has a 
single service-connected disability, degenerative disc 
disease, at a 60 percent disability rating.  The medical 
evidence of record establishes that the severity of the 
service-connected disability alone is enough to render the 
Veteran unemployable.  Accordingly, the Board finds that the 
Veteran is not able to secure and follow substantially 
gainful employment as a result of his service connected back 
disability.  TDIU is therefore granted.  


ORDER

A disability rating in excess of 60 percent for degenerative 
disc disease of the lumbar spine with right sciatica is 
denied.  

TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


